Case 1:17-cv-01407-CFC-SRF Document 681 Filed 05/20/20 Page 1 of 1 PageID #: 45627




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  GENENTECH, INC. and CITY OF HOPE                  )
                                                    )
                            Plaintiffs,             )
                                                    ) C.A. No. 17-1407-CFC-SRF
                    v.                              )
                                                    ) (CONSOLIDATED)
  AMGEN INC.                                        )
                                                    )
                            Defendant.              )


    NOTICE OF WITHDRAWAL OF CERTAIN COUNSEL ADMITTED PRO HAC VICE

         Please withdraw the appearance of Jonathan Sidhu on behalf of Plaintiff Genentech, Inc.

  in the above-captioned action. Plaintiff Genentech, Inc. will continue to be represented by the

  law firms of McCarter & English, LLP, Williams & Connolly LLP, and Durie Tangri LLP.

  Dated: May 20, 2020                            MCCARTER & ENGLISH, LLP

  OF COUNSEL:                                    /s/ Daniel M. Silver
                                                 Michael P. Kelly (# 2295)
  Paul B. Gaffney                                Daniel M. Silver (# 4758)
  David I. Berl                                  Alexandra M. Joyce (# 6423)
  Thomas S. Fletcher                             Renaissance Centre
  Teagan J. Gregory                              405 N. King Street, 8th Floor
  Williams & Connolly LLP                        Wilmington, Delaware 19801
  725 Twelfth St. NW                             (302) 984-6300
  Washington, DC 20005                           mkelly@mccarter.com
  (202) 434-5000                                 dsilver@mccarter.com
  Attorneys for Plaintiff                        ajoyce@mccarter.com
  Genentech, Inc.
                                                 Attorneys for Plaintiffs Genentech, Inc.
  Daralyn J. Durie                               and City of Hope
  Adam R. Brausa
  Eric C. Wiener
  Eneda Hoxha
  DURIE TANGRI LLP
  271 Leidesdorff Street
  San Francisco, CA 94111
  Attorneys for Plaintiffs Genentech, Inc.
  and City of Hope



  ME1 33384368v.1
